                             U.S. District Court
                    North Carolina Middle District (NCMD)
            CRIMINAL DOCKET FOR CASE #: 1:21−mj−00048−JLW−1
                             Internal Use Only

Case title: USA v. SPENCER                                 Date Filed: 02/08/2021
Other court case number:     1:21MJ00205 DISTRICT OF
                             COLUMBIA

Assigned to: MAG/JUDGE JOE
L. WEBSTER

Defendant (1)
VIRGINIA MARIE SPENCER            represented by BRIAN MICHAEL AUS
                                                 POB 1345
                                                 DURHAM, NC 27702
                                                 919−666−7690
                                                 Fax: 919−666−6849
                                                 Email: brianauslaw@gmail.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: CJA Appointment

Pending Counts                                  Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
Rule 5 Arrest



Plaintiff
USA                                       represented by


        Case 1:21-mj-00048-JLW Document 6 Filed 02/08/21 Page 1 of 13
                                                             MEREDITH C. RUGGLES
                                                             UNITED STATES ATTORNEY'S
                                                             OFFICE
                                                             101 SOUTH EDGEWORTH STREET,
                                                             SUITE 400
                                                             GREENSBORO, NC 27401
                                                             336−332−6324
                                                             Fax: 336−333−5381
                                                             Email: meredith.ruggles@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: United States Attorney

Date Filed   # Page Docket Text
02/08/2021        3 Arrest (Rule 5) of VIRGINIA MARIE SPENCER. (Kemp, Donita) (Entered:
                    02/08/2021)
02/08/2021        4 Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in
                    Durham: INITIAL APPEARANCE IN RULE 5 PROCEEDINGS as to
                    VIRGINIA MARIE SPENCER held on 2/8/2021. Defendant advised of rights
                    and charges; The Government agrees to conditions of release and Defendant
                    attested to Conditions of Release as set out in open court; Defendant instructed to
                    appear via zoom at 1:00 PM on 2/16/2021 with Judge Merriweather in the
                    District of Columbia. Defendant is hereby ordered Released after processing;
                    Order Setting Conditions of Release forthcoming. (AUSA Meredith Ruggles;
                    Counsel for defendant Brian Aus; Proceedings Recorded) (Kemp, Donita)
                    (Entered: 02/08/2021)
02/08/2021   1    5 SEALED FINANCIAL AFFIDAVIT by VIRGINIA MARIE SPENCER. (Kemp,
                    Donita) (Entered: 02/08/2021)
02/08/2021   2    6 ORDER appointing CJA Panel Attorney BRIAN MICHAEL AUS for VIRGINIA
                    MARIE SPENCER. Signed by MAG/JUDGE JOE L. WEBSTER on 2/8/2021.
                    (Kemp, Donita) (Entered: 02/08/2021)
02/08/2021   3    7 WAIVER of Rule 5 & 5.1 Hearings by VIRGINIA MARIE SPENCER. (Kemp,
                    Donita) (Entered: 02/08/2021)
02/08/2021   4    8 Appearance Bond Entered as to VIRGINIA MARIE SPENCER (1) Personal
                    Recognizance Bond. (Kemp, Donita) (Entered: 02/08/2021)
02/08/2021   5   10 ORDER Setting Conditions of Release for VIRGINIA MARIE SPENCER.
                    Signed by MAG/JUDGE JOE L. WEBSTER on 2/8/2021. (Kemp, Donita)
                    (Entered: 02/08/2021)




      Case 1:21-mj-00048-JLW Document 6 Filed 02/08/21 Page 2 of 13
    Case 1:21-mj-48        NEF for Docket Entry         Filed 02/08/2021       Page 1 of 1


MIME−Version:1.0
From:ECF@ncmd.uscourts.gov
To:ecf@ncmd.uscourts.gov
Bcc:
−−Case Participants: MAG/JUDGE JOE L. WEBSTER (judge_webster@ncmd.uscourts.gov,
kimberly_garrett@ncmd.uscourts.gov, pedra_lee@ncmd.uscourts.gov,
wanda_williamson@ncmd.uscourts.gov)
−−Non Case Participants: Probation Office (duty@ncmp.uscourts.gov), U. S. Marshal's Office
(ecf.usmsncm@usdoj.gov, jeannie.helms@usdoj.gov, jessica.williams2@usdoj.gov)
−−No Notice Sent:

Message−Id:3350616@ncmd.uscourts.gov
Subject:Activity in Case 1:21−mj−00048−JLW USA v. SPENCER Arrest − Rule 5
Content−Type: text/html

                                           U.S. District Court

                                    North Carolina Middle District

Notice of Electronic Filing


The following transaction was entered on 2/8/2021 at 11:20 AM EST and filed on 2/8/2021

Case Name:       USA v. SPENCER
Case Number:     1:21−mj−00048−JLW
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 5) of VIRGINIA MARIE SPENCER. (Kemp, Donita)


1:21−mj−00048−JLW−1 Notice has been electronically mailed to:

1:21−mj−00048−JLW−1 Notice will not be electronically mailed to:




        Case 1:21-mj-00048-JLW Document 6 Filed 02/08/21 Page 3 of 13
    Case 1:21-mj-48        NEF for Docket Entry         Filed 02/08/2021       Page 1 of 1


MIME−Version:1.0
From:ECF@ncmd.uscourts.gov
To:ecf@ncmd.uscourts.gov
Bcc:
−−Case Participants: MEREDITH C. RUGGLES (caseview.ecf@usdoj.gov,
laurie.lochner@usdoj.gov, meredith.ruggles@usdoj.gov, shaquitta.johnson@usdoj.gov,
usancm.ecfcriminal@usdoj.gov), MAG/JUDGE JOE L. WEBSTER (judge_webster@ncmd.uscourts.gov,
kimberly_garrett@ncmd.uscourts.gov, pedra_lee@ncmd.uscourts.gov,
wanda_williamson@ncmd.uscourts.gov)
−−Non Case Participants: Probation Office (duty@ncmp.uscourts.gov)
−−No Notice Sent:

Message−Id:3350665@ncmd.uscourts.gov
Subject:Activity in Case 1:21−mj−00048−JLW USA v. SPENCER Initial Appearance − Rule 5
Content−Type: text/html

                                           U.S. District Court

                                    North Carolina Middle District

Notice of Electronic Filing


The following transaction was entered on 2/8/2021 at 11:47 AM EST and filed on 2/8/2021

Case Name:       USA v. SPENCER
Case Number:     1:21−mj−00048−JLW
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in Durham: INITIAL
APPEARANCE IN RULE 5 PROCEEDINGS as to VIRGINIA MARIE SPENCER held on 2/8/2021.
Defendant advised of rights and charges; The Government agrees to conditions of release
and Defendant attested to Conditions of Release as set out in open court; Defendant
instructed to appear via zoom at 1:00 PM on 2/16/2021 with Judge Merriweather in the
District of Columbia. Defendant is hereby ordered Released after processing; Order Setting
Conditions of Release forthcoming. (AUSA Meredith Ruggles; Counsel for defendant Brian
Aus; Proceedings Recorded) (Kemp, Donita)


1:21−mj−00048−JLW−1 Notice has been electronically mailed to:

MEREDITH C. RUGGLES &nbsp &nbsp meredith.ruggles@usdoj.gov, CaseView.ECF@usdoj.gov,
laurie.lochner@usdoj.gov, Shaquitta.Johnson@usdoj.gov, USANCM.ecfcriminal@usdoj.gov

1:21−mj−00048−JLW−1 Notice will not be electronically mailed to:




        Case 1:21-mj-00048-JLW Document 6 Filed 02/08/21 Page 4 of 13
                               FILED
                       in the Middle District of
                            North Carolina
                           May 21,8,2020
                          February   2021
                             12:34 pm
                             2:29 pm
                       Clerk, US District Court
                          By: __________
                                  KM
                                   dmk




Case
Case1:21-mj-00048-JLW
     1:21-mj-00048-JLW Document
                       Document61 Filed
                                  Filed02/08/21
                                        02/08/21 Page
                                                 Page51of
                                                        of13
                                                           1
                                                            FILED
                                                    in the Middle District of
                                                         North Carolina
                                                        May 21,8,2020
                                                       February   2021
                                                          12:35 pm
                                                          2:29 pm
                                                    Clerk, US District Court
                                                       By: __________
                                                               KM
                                                                dmk




Case
Case1:21-mj-00048-JLW
     1:21-mj-00048-JLW Document
                       Document62 Filed
                                  Filed02/08/21
                                        02/08/21 Page
                                                 Page61of
                                                        of13
                                                           1
                                                                       FILED
                                                               in the Middle District of
                                                                    North Carolina
                                                                   May 21,8,2020
                                                                  February   2021
                                                                     12:36 pm
                                                                     2:29 pm
                                                               Clerk, US District Court
                                                                  By: __________
                                                                          KM
                                                                           dmk




Case
Case1:21-mj-00048-JLW
     1:21-mj-00048-JLW Document
                       Document63 Filed
                                  Filed02/08/21
                                        02/08/21 Page
                                                 Page71of
                                                        of13
                                                           1
                                                                FILED
                                                        in the Middle District of
                                                             North Carolina
                                                            May 21,8,2020
                                                           February   2021
                                                              12:37 pm
                                                              2:29 pm
                                                        Clerk, US District Court
                                                           By: __________
                                                                   KM
                                                                    dmk




Case
Case1:21-mj-00048-JLW
     1:21-mj-00048-JLW Document
                       Document64 Filed
                                  Filed02/08/21
                                        02/08/21 Page
                                                 Page81of
                                                        of13
                                                           2
Case
Case1:21-mj-00048-JLW
     1:21-mj-00048-JLW Document
                       Document64 Filed
                                  Filed02/08/21
                                        02/08/21 Page
                                                 Page92of
                                                        of13
                                                           2
                                                                    FILED
                                                            in the Middle District of
                                                                 North Carolina
                                                                May 21,8,2020
                                                               February   2021
                                                                  12:38 pm
                                                                  2:29 pm
                                                            Clerk, US District Court
                                                               By: __________
                                                                       KM
                                                                        dmk




Case
 Case1:21-mj-00048-JLW
      1:21-mj-00048-JLW Document
                         Document65 Filed
                                     Filed02/08/21
                                           02/08/21 Page
                                                     Page10
                                                          1 of 13
                                                               4
Case
 Case1:21-mj-00048-JLW
      1:21-mj-00048-JLW Document
                         Document65 Filed
                                     Filed02/08/21
                                           02/08/21 Page
                                                     Page11
                                                          2 of 13
                                                               4
Case
 Case1:21-mj-00048-JLW
      1:21-mj-00048-JLW Document
                         Document65 Filed
                                     Filed02/08/21
                                           02/08/21 Page
                                                     Page12
                                                          3 of 13
                                                               4
Case
 Case1:21-mj-00048-JLW
      1:21-mj-00048-JLW Document
                         Document65 Filed
                                     Filed02/08/21
                                           02/08/21 Page
                                                     Page13
                                                          4 of 13
                                                               4
